Citation Nr: 9906393	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-26 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Timeliness of appeal for a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1953.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from an April 1995 rating decision of the Nashville, 
Tennessee, Department of Veterans (VA), Regional Office (RO), 
which denied entitlement to the benefit sought.  

As will be shown, the Board determines that the veteran's 
July 1997 VA Form 9, although not pertaining to the issue at 
hand, can be construed as a timely filed notice of 
disagreement (NOD) with respect to the RO's April 1997 rating 
decision denying, on a de novo basis, entitlement to a total 
rating based on individual unemployability.  

Since the veteran was never issued a statement of the case 
(SOC) as to the April 1997 adverse decision, additional 
procedural development is necessary.  See Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995) (where there has been an initial 
RO adjudication of a claim and a NOD has been filed as to its 
denial, thereby initiating the appellate process, the 
claimant is entitled to an SOC).  

Since no appeal has been perfected as to this matter, i.e., 
the de novo denial of a total rating based on individual 
unemployability, the Board doe not have jurisdiction.  
Accordingly, this matter is referred to the RO.  


FINDINGS OF FACTS

1.  An April 7, 1995, letter from the RO informed the veteran 
of the continued denial of his claim of entitlement to a 
total rating based on individual unemployability (IU) due to 
service-connected disabilities.  A copy of the veteran's 
procedural and appellate rights was attached.

2.  In August 1995, the RO received a notice of disagreement 
(NOD) as to the denial of the IU claim from the veteran.

3.  In September 1996, the veteran was issued a statement of 
the case (SOC) that included a discussion of the denial of 
his IU claim.  The accompanying letter, dated September 9, 
1996, specifically informed the veteran that he must file his 
substantive appeal within 60 days from the date of the letter 
or within the remainder, if any, of the one-year period from 
the date of the letter notifying him of the action being 
appealed.

4.  The RO received his VA Form 9, Appeal to the Board, on 
November 19, 1996, more than 60-days after the SOC and more 
than one year after the April 7, 1995 notification of the 
initial denial.  

5.  A December 6, 1996, letter from the RO informed the 
veteran that he had not submitted a timely substantive appeal 
as to the denial of his IU claim.  A copy of the veteran's 
procedural and appellate rights was attached.

6.  The RO received the veteran's NOD as to timeliness on 
December 16, 1996.

7.  By rating decision issued in April 1997, the RO undertook 
a de novo review of the evidence and denied the veteran's 
claims for increased ratings for lumbosacral strain and 
postoperative residuals of a medial meniscus tear, as well as 
IU due to service-connected disabilities.

8.  The veteran was issued a SOC as to timeliness in May 
1997.

9.  The veteran's July 1997 VA Form 9 expresses 
dissatisfaction with respect to the April 1997 adverse 
decision, rather than a desire to complete his appeal as to 
the issue of timeliness.

10.  The veteran's accredited representative's VA Form 646, 
Statement of Accredited Representative on Appeal Case, is on 
file and is dated in August 1997 and, although not stamped as 
to date of receipt, was presumably received by VA in August 
1997, and is accepted as the veteran's substantive appeal as 
to the timeliness issue.  


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal as to 
the April 1995 determination of the RO, which denied the 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities; 
therefore, the Board does not have jurisdiction in this case 
and the issue is dismissed.  38 U.S.C.A. §§ 7105(d)(3), 7108 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.203, 20.302, 
20.303, 20.304 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Johnson (Anne) 
v. Brown, 7 Vet. App. 25, 27 (1994) (per curiam); Zevalkink 
v. Brown, 6 Vet. App. 483, 488 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Accordingly, a court or tribunal always 
has authority to determine its jurisdiction over a case.  See 
Phillips v. Brown, 10 Vet. App. 25, 30 (1997) (citing Bell v. 
Hood, 327 U.S. 678, 66 S.Ct. 773, 90 L. Ed. 939 (1946)); 
Breslow v. Brown, 5 Vet. App. 560, 562 (1993)). 

The controlling laws and regulations provide that an appeal 
consists of a timely NOD in writing and, after an SOC has 
been furnished, a timely substantive appeal.  A substantive 
appeal shall be filed within 60 days from the date of mailing 
of the SOC, or within the remainder of the one year period 
from the date of mailing of the notification of the initial 
review and determination being appealed, whichever period 
ends later.  The date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. §§ 20.202, 20.203 (1998).  In this regard, 
the Board notes that the filing of additional evidence, such 
as hearing testimony, after the receipt of an adverse 
determination does not extend the time limit for initiating 
or completing an appeal from that determination.  38 C.F.R. 
§ 20.304 (1998). 

Background

The pertinent facts in this case are not in dispute and may 
be briefly described.  By letter from the RO, dated April 7, 
1995, the veteran was informed of the continued denial of his 
IU.  A copy of the veteran's procedural and appellate rights 
was attached.  The RO received an NOD as to the denial of the 
IU claim from the veteran in August 1995.  In September 1996, 
the veteran was issued an SOC that included a discussion of 
the denial of his IU claim.  The accompanying letter, dated 
September 9, 1996, specifically informed the veteran that he 
must file his appeal within 60 days from the date of the 
letter or within the remainder, if any, of the one-year 
period from the date of the letter notifying him of the 
action being appealed.

On November 19, 1996, the RO received a VA Form 9 as to the 
denial of the IU claim.  On December 6, 1996, letter from the 
RO informed the veteran that he had not submitted a timely 
substantive appeal as to the denial of his IU claim.  A copy 
of the veteran's procedural and appellate rights was 
attached.  The RO received the veteran's NOD as to timeliness 
on December 16, 1996.  

In the interim, the RO conducted a de novo review of the 
veteran's claims, as additional evidence had been received.  
By rating decision issued in April 1997 denied the veteran's 
claims for increased ratings for lumbosacral strain and 
postoperative residuals of a medial meniscus tear, as well as 
IU due to service-connected disabilities.

The veteran was issued a SOC as to timeliness in May 1997.  
In July 1997, the RO received a VA Form 9 from the veteran 
expressing dissatisfaction with the April 1997 de novo denial 
of IU.  The service representative's VA Form 1-646 is on 
filed dated August 27, 1997 and, although not stamped as to 
date of receipt, was presumably received by VA in August 
1997, and is accepted as the veteran's substantive appeal as 
to the timeliness issue.  

Analysis

As a preliminary matter the Board observes that the veteran's 
July 1997 VA Form 9 expressed his dissatisfaction with 
respect to the April 1997 adverse decision, rather than a 
desire to complete his appeal as to the issue of timeliness.  
Nonetheless, the American Legion did file a VA Form 646 in 
August 1997 that can be construed as a timely substantive 
appeal as to timeliness.  See 38 C.F.R. § 20.202 (1998); see 
also Tomlin v. Brown, 5 Vet. App. 355 (1993) (the statutory 
provisions of 38 U.S.C.A. § 7105 do not impose technical 
pleading requirements).  Therefore, the Board retains 
jurisdiction over the veteran's timeliness claim.  

A NOD is a document that initiates an appeal from an agency 
of original jurisdiction to the Board.  Burton v. Derwinski, 
933 F.2d 988 (Fed. Cir. 1991).  In Holland v. Brown, 9 Vet. 
App. 324 (1996), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
noted that it had previously held that "[t]here can be only 
one valid NOD [Notice of Disagreement] as to a particular 
claim, extending to all subsequent RO and BVA adjudications 
on the same claim until a final RO or BVA decision has been 
rendered in that matter, or the appeal has been withdrawn by 
the claimant." (Citing Hamilton v. Brown, 4 Vet. App. 528, 
538 (1993) (en banc), aff'd, 39 F.3d 1574, 1582-85 (Fed.Cir. 
1994)).  In the instant case, the RO has aptly determined 
that the veteran's August 1995 NOD pertained to the April 
1995 denial of his IU claim; thereby initiating an appeal to 
the Board.

An appeal consists of a timely filed NOD, in writing, and 
after a SOC has been furnished, a timely filed substantive 
appeal.  See 38 C.F.R. § 20.200 (1998).  A substantive appeal 
shall be filed within 60 days from the date of mailing of the 
statement of the case, or within the remainder of the one 
year period from the date of mailing of the notification of 
the initial review and determination being appealed, 
whichever period ends later.  The date of mailing the letter 
of notification of the determination will be presumed to be 
the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1998).  In this case, the veteran was issued a SOC on the 
merits of his claim on September 9, 1996.  The cover letter 
accompanying the SOC, pursuant to the strictures of section 
20.302(b), specifically informed the veteran that he must 
file his appeal within 60 days from the date of the letter or 
within the remainder from the date of the letter notifying 
him of the action being appealed.

Under the circumstances described above, the Board finds that 
the appellant only had until 60-days after the September 9, 
1996 SOC, to file a timely substantive appeal in reference to 
the denial of his IU claim.  He failed to do so, inasmuch as 
VA Form 9 was not received until November 19, 1996.  Although 
the veteran was not issued a SOC on the merits of his claim 
until September 1996, over one-year and five-months after the 
RO's April 1995 determination, the accompanying letter 
specifically informed the veteran that he had 60 days from 
the date of the letter (November 9, 1996) or within the 
remainder from the date of the letter notifying him of the 
action being appealed (April 7, 1996) within which to file a 
substantive appeal.  Nonetheless, the veteran filed his 
substantive appeal as to the denial of his IU claim on 
November 19, 1996.

The Board has also considered the veteran's and the American 
Legion's argument that this case warrants sympathy because 
the RO delayed issuing a SOC for a significant period of time 
and because the veteran made a 'good faith' attempt to file a 
timely substantive appeal.  In this record, the Board 
observes that the Court has found that the United States 
Supreme Court has routinely held that everyone dealing with 
the Government is charged with knowledge of Federal statutes 
and lawfully promulgated agency regulations.  Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  Thus, 
regulations are binding on all that seek to come within their 
sphere regardless of actual knowledge of what is in the 
regulations or of the hardship resulting from innocent 
ignorance.  Moreover, the regulations pertaining to the 
filing of substantive appeals state that an appellant may 
request an extension of the period for filing a substantive 
appeal for good cause.  The request for such an extension 
should be in writing and must be prior to the expiration of 
the time limit for filing the substantive appeal.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.202, 
20.303 (1998).  Therefore, to the extent that the veteran was 
unsure as to the limitation set forth in the applicable law 
and regulations, he could have requested an extension of the 
period for filing a substantive appeal.  Review of the claims 
file discloses no evidence that the veteran requested such an 
extension. 

If an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law.  These 
requirements are stated specifically in 38 U.S.C.A. § 7105 
(West 1991) and 38 C.F.R. § 20.302 (1998).  Under the 
provisions of 38 U.S.C.A. § 7108 (West 1991), if there is a 
failure to meet these requirements an application for review 
on appeal shall not be entertained.  Furthermore, the Court, 
after acknowledging that the timeliness standards are clear 
and unambiguous, has held that in the absence of a timely 
substantive appeal the proper action for the Board is to 
dismiss the claim.  Roy v. Brown, 5 Vet. App. 554 (1993).  

Under the circumstances, the appellant's failure to file a 
timely substantive appeal, as to the April 1995 denial of his 
IU claim, is fatal, and the Board lacks jurisdiction to 
address the appeal.


ORDER

The appeal as to the April 1995 denial of the veteran's claim 
for a total rating based on individual unemployability due to 
service-connected disabilities is dismissed.  



		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals

 

- 8 -


- 1 -


